In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-248 CV

____________________


IN RE CHARLES MATTHEW FARMER




Original Proceeding



MEMORANDUM OPINION 
	Charles Matthew Farmer, an inmate confined in the Correctional Institutions Division
of the Texas Department of Criminal Justice, seeks mandamus relief to compel the Clerk of
the Ninth Court of Appeals to file pages allegedly omitted from the reporter's record in
Farmer's appeal in Cause No. B980336-R.  We affirmed his conviction in 2003 and we
issued our mandate on October 22, 2003.  See Farmer v. State, No. 09-01-371 CR, 2003 Tex.
App. LEXIS 1348 (Tex. App.- Beaumont Feb. 12, 2003, pet. ref'd) (not designated for
publication).  The Court of Criminal Appeals subsequently denied habeas corpus relief.  See
Ex parte Farmer, No. WR-59,944-02 (Tex. Crim. App. Jan. 10, 2005).  A petition for writ
of habeas corpus filed in federal court was dismissed.  See Farmer v. Dretke, No. 1:05cv104,
2005 U.S. Dist. LEXIS 40005 (E.D. Tex. Jan. 20, 2006).  
	Farmer complains that he was deprived of a complete record for his appeal.  Our
plenary power to vacate or modify our judgment has expired.  See Tex. R. App. P. 19.  The
appeal is final, and supplementing the record at this time will not revive the appeal or provide
Farmer with a vehicle for obtaining a new appellate review of his conviction.  Farmer is not
presently entitled to relief.  See Tex. Gov't Code Ann. § 22.221(a) (Vernon 2004).     
	The petition for writ of mandamus, filed June 9, 2006, is DENIED.  

									PER CURIAM

Opinion Delivered June 29, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.